Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2021/0274217) details video processing including determining original motion vectors of a current block, generating updated motion vectors based on a specific prediction mode (BIO, DMVR, FRUC, or template matching), performing (based on the updated motion information) a conversion between the current block and a bitstream of video data including the current block, and wherein the updated motion information is stored for some sub-blocks and non-updated motion information of the original motion information is stored for other remaining sub-blocks. Such prior art does not describe, however, that in the BIO/DMVR/FRUC/template matching mode, the motion vector is refined/updated on the block-level, but that this motion vector is stored on the sub-block level and only for some sub-blocks while, for other sub-blocks, the unrefined block motion vector is stored. In other words, it does not describe:
	… 
generating updated motion information at block level based on a specific prediction mode;
		…
wherein the updated motion information comprises updated motion vectors and within one block, the updated motion information is stored for some sub-blocks and non-updated motion information of the original motion information is stored for other remaining sub-blocks.


So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/Examiner, Art Unit 2481